Per Curiam.
The order brought up by this appeal was made by the chancellor. The merits of the order are not attacked either by the argument of the appellant or by her petition of appeal which are exclusively directed to the contention that, under the rules of the court of chancery, the petition on which the order is based should have been heard, not by a vice-chancellor but by the advisory master who decided the main cause. This is a matter with which this court will not concern itself. The making, enforcement and suspension of the rules of the court of chancery are the exclusive province of the chancellor both by inherent power and by express legislative authority. Chancery act, section 87. Comp. Stat. p. 444.
Matters, therefore, resting wholly upon the rules of the court of chancery and under the control of the chancellor are not subject to review by this court.
The question whether an order made by the chancellor should have been on the advice of one officer of his court rather than of another not being a ground upon which the order of the chancellor can be reversed, it is in consequence affirmed.
For affirmance — Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner — 13.
For reversal — None.